Citation Nr: 1437922	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran appears to have had active duty service from October 1957 to April 1958, as well as additional service in the Reserves which would have included various periods of active duty for training (ACDUTRA).  The record reflects he was discharged from the Reserves in March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2013, the Board remanded this case to comply with the Veteran's request for a Board hearing.  The Veteran subsequently provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  A transcript of this hearing is of record.  

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty service.

2.  The Veteran's current hearing loss disability had its onset during active duty service.

3.  The Veteran's current tinnitus disability had its onset during active duty service.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the full grant of the benefits sought in this decision, a discussion of these duties is not necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of inclusion in 38 C.F.R. § 3.309(a); tinnitus is not.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  


A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran has current hearing loss as defined by VA regulations.  See January 2012 VA examination report.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A January 2012 VA examination report shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
45
65
70
70
75
70
LEFT
35
55
75
95
100
81

Speech recognition scores were 92 percent for the right ear, and 76 percent for the left ear. 

The Veteran essentially contends that he developed hearing loss and tinnitus due to in-service noise exposure during active duty service.  Specifically, at his June 2014 Board hearing, the Veteran testified that he was a jet fighter ground crewman during active duty service.  He said his duties involved exposure to loud engine noises when pilots would "rev" the engine and he would check inside the engine compartment for hydraulic leaks.  The Veteran testified that the very shrill noise from the jet engines left him shaking and that his tinnitus and hearing loss started in service.  The Board notes that his account of this exposure appears consistent with his military service.  Therefore, the Board finds the Veteran's testimony as to acoustic trauma in service and the onset of his hearing loss and tinnitus symptoms in service to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).  

A January 2012 VA examinations contains an opinion that the Veteran's current hearing loss and tinnitus are not related to his military service.  In making this opinion, the examiner acknowledged that the Veteran was listed as an air technical mechanic; the duties of which had a high probability of exposure to hazardous noise.  However, after summarizing relevant findings in the service treatment records, the examiner stated there was no documented evidence of any incident that suggested acoustic trauma or reports of hearing loss or tinnitus in the Veteran's military records.  The Board finds this medical opinion to have no probative value because the examiner based his negative etiology opinion solely on the lack of corroborating medical and treatment records and did not take into consideration the Veteran's lay statements regarding experiencing hearing loss and tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").

Regarding tinnitus, based on the in-service noise exposure, and the Veteran's statements, the onset of in-service tinnitus is conceded.  The Veteran is competent to report that he has had tinnitus since service and there is no probative evidence to the contrary.  The Veteran's statements are credible and are sufficient to establish a nexus to service.  Any doubt in this regard is resolved in the Veteran's favor.

Regarding hearing loss, the Veteran is competent to report that he experienced hearing loss after being exposed to jet engine noise during his active duty military service.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss since service are credible.  As such, based on the Veteran's credible assertions, the Veteran's continuity of symptomatology for hearing loss since service is resolved in his favor.

In summary, the only probative and persuasive evidence of record is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service after acoustic trauma from jet engine noise.  This evidence, along with the Veteran's lack of post service noise exposure, as he worked in sales (see November 2013 Board hearing testimony) tends support to his claims.  Under such circumstances, the Board finds that the evidence is at least in equipoise.  Therefore, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


